FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                       April 13, 2016
                   UNITED STATES COURT OF APPEALS
                                                                   Elisabeth A. Shumaker
                                TENTH CIRCUIT                          Clerk of Court



 RICHARD THORNTON,

              Petitioner - Appellant,

 v.                                                      No. 15-1225
                                                (D.C. No. 1:15-CV-00432-LTB)
 BARRY GOODRICH, Warden, BCCF;                             (D. Colo.)
 THE ATTORNEY GENERAL OF
 THE STATE OF COLORADO,

              Respondents - Appellees.


                           ORDER AND JUDGMENT *


Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.



      Petitioner Richard Thornton appeals the district court’s denial of a § 2254

habeas petition in which he challenged his state court convictions for two drug-

related crimes.

      In his federal habeas petition, Petitioner raised a single claim for relief,

which was based on the state courts’ rejection of his motion to suppress evidence

obtained as the result of a traffic stop and search of his vehicle. The federal


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
district court rejected this claim pursuant to Stone v. Powell, 428 U.S. 465 (1976),

which holds that “where the State has provided an opportunity for full and fair

litigation of a Fourth Amendment claim, a state prisoner may not be granted

federal habeas corpus relief on the ground that evidence obtained in an

unconstitutional search or seizure was introduced at his trial.” Id. at 494

(footnote omitted). Based on this rule, the district court dismissed Petitioner’s

habeas petition with prejudice. In so doing, the district court did not address or

consider Petitioner’s argument that the Stone rule should not bar his claim for

habeas relief because the state courts handled his Fourth Amendment claim in

such a way that he cannot be considered to have received a “full and fair”

opportunity to litigate this claim.

      A judge of this court concluded that Petitioner’s allegations were sufficient

to raise a reasonably debatable question as to whether Petitioner received a full

and fair opportunity to litigate his Fourth Amendment claim. The judge

accordingly granted Petitioner’s request for a certificate of appealability and

ordered Respondents to file a response brief addressing this question.

      Respondents have now filed a response brief, in which they suggest that the

case should be remanded for the district court to address the Stone issue after

reviewing the state court record, which was not considered by the district court

before and is not included in the record before us on appeal. We agree that this

would be the most appropriate course of action. We will accordingly remand this

                                         -2-
case for the district court to consider this issue with the benefit of the state court

record and full briefing from both parties.

      Petitioner has filed several motions with this court, including a motion for

an evidentiary hearing and for the appointment of counsel to represent him on

appeal, a motion for an extension of time to file a reply brief, a motion to replace

lost files, and a motion to expand the record. Because we are remanding this case

for further consideration by the district court, none of the requested relief is

necessary to our resolution of this appeal. We will therefore deny all of these

motions. As necessary, appropriate motions may be filed in the district court

proceedings on remand.

      The district court’s dismissal of Petitioner’s § 2254 habeas petition is

REVERSED and REMANDED for further consideration. We GRANT

Petitioner’s motion to proceed in forma pauperis on appeal. All other pending

motions are DENIED.



                                                 ENTERED FOR THE COURT


                                                 Monroe G. McKay
                                                 Circuit Judge




                                           -3-